781 N.W.2d 105 (2010)
Kwala AMIN, Personal Representative of the Estate of Sufian Amin, Plaintiff-Appellant,
v.
MARINO S. PAPALAS TRUST, Marino S. Papalas, as Trustee and Individually, Mary M. Papalas, as Trustee and Individually, Alexander Papalas, as Trustee, and Louisa M. Concessi Papalas, Defendants-Appellees.
Docket No. 139974. COA No. 286502.
Supreme Court of Michigan.
May 6, 2010.

Order
On order of the Court, the application for leave to appeal the September 29, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.